DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on March 04, 2022 in which claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11,277,384. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are being anticipated by claims 1-16 of US Patent No. 11,277,384.

Application No. 17/687,050
US Patent No. 11,277,384
1. A method of implementing filters within a network, the method comprising: generating a filter from blocklist data, the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network traffic attributes, wherein each of the one or more sets includes blocklist entries having at least one common network traffic attribute; and for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one common network traffic attribute of the set to be filtered; and deploying the filter to a network device by implementing the filter rule at the network device.

2. The method of claim 1, wherein the filter is a Bloom filter generated from the blocklist data.

3. The method of claim 1, wherein the network traffic attributes of each of the plurality of blocklist entries include at least a portion of one of a source address or a destination address.

4. The method of claim 1, wherein generating the filter rule comprises generating a data pattern common to each blocklist entry of the set of blocklist entries to be filtered.

5. The method of claim 1, wherein deploying the filter to the network device comprises implementing the filter rule in hardware of the network device.
6. The method of claim 5 further comprising transmitting at least a portion of the set of blocklist entries corresponding to the set of blocklist entries to be filtered to the network device for implementation in a software filter of the network device.

7. The method of claim 1, wherein the network device is a component of a Domain Name System (DNS). 

8. The method of claim 7, wherein: the network traffic attributes of each of the blocklist entries include at least a portion of a domain name, grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries such that the portions of the domain names of the blocklist entries in each of the one or more sets have a common data pattern, and the filter rule is configured to filter network traffic having domain names including the common data pattern of the set of blocklist entries to be filtered.

9. The method of claim 1, wherein deploying the one or more filters to the network device comprises: generating a reconfiguration message, the reconfiguration message configured to cause the network device to implement the filter rule in response to receiving the reconfiguration message; and transmitting the reconfiguration message to the network device.

10. The method of claim 1, wherein the network device is one of a domain name system server, a router, a switch, a firewall, and an intrusion prevention system.

11. A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for implementing filters within a network, the method comprising: generating a filter from blocklist data, the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network traffic attributes, wherein each of the one or more sets includes blocklist entries sharing at least one common network traffic attribute; and for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one common network traffic attribute of the set to be filtered; and deploying the filter to a network device by implementing the filter rule at the network device. 

12. The non-transient computer readable storage medium of claim 11, wherein: the network traffic attributes of each of the blocklist entries include at least a portion of a domain name, grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries such that the portions of the domain names of the blocklist entries in each of the one or more sets have a common data pattern, and the filter rule is configured to filter network traffic having domain names including the common data pattern of the set of blocklist entries to be filtered.

13. The non-transient computer readable storage medium of claim 11, wherein the one or more filters are Bloom filters generated from the blocklist data.

14. The non-transient computer readable storage medium of claim 11, wherein deploying the filter to the network device includes implementing the filter as a hardware filter of the network device and the instructions to further causing the processor to transmit at least a portion of the set of blocklist entries to be filtered to the network device for implementation in a software filter of the network device.

15. A system configured for implementing filters within Computer networks, the system comprising: one or more hardware processors; and a memory storing machine-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to: obtain blocklist data including a plurality of blocklist entries for a network, each of the plurality of blocklist entries including one or more network traffic attributes; generate a filter based on a common network traffic attribute shared between at least two of the plurality of blocklist entries; and deploy the filter to a network device within the network.

16. The system of claim 15, wherein the common network traffic attribute includes at least a portion of a domain name.

17. The system of claim 15, wherein the common network traffic attribute includes at least a portion of one of a source address and a destination address of network traffic. 

18. The system of claim 15, wherein the machine-readable instructions cause the one or more hardware processors to: deploy the filter to the network device for implementation as a hardware filter; and provide at least a portion of the blocklist data to the network device for implementation as a software filter of the network device. 

1. A method of implementing filters within a network, the method comprising: generating a filter from blocklist data, the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein the network traffic attributes of each of the plurality of blocklist entries include at least a portion of one of a source address or a destination address, the one of the source address or the destination address being an Internet Protocol (IP) address, and wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network traffic attributes, wherein each of the one or more sets includes blocklist entries having at least one common network traffic attribute such that the IP addresses of the blocklist entries in each of the one or more sets have a common IP address data pattern; and for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one common network traffic attribute of the set to be filtered, wherein the filter rule is configured to filter network traffic having the common IP address data pattern of the set of blocklist entries to be filtered; and deploying the filter to a network device by implementing the filter rule at the network device.

2. The method of claim 1, wherein the filter is a Bloom filter generated from the blocklist data.

3. The method of claim 1, wherein generating the filter rule comprises generating a data pattern common to each blocklist entry of the set of blocklist entries to be filtered.

4. The method of claim 1, wherein deploying the filter to the network device comprises implementing the filter rule in hardware of the network device.

5. The method of claim 4 further comprising transmitting at least a portion of the set of blocklist entries corresponding to the set of blocklist entries to be filtered to the network device for implementation in a software filter of the network device.

6. The method of claim 1, wherein the network device is a component of a Domain Name System (DNS).

7. The method of claim 6, wherein: the network traffic attributes of each of the blocklist entries include at least a portion of a domain name, grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries such that the portions of the domain names of the blocklist entries in each of the one or more sets have a common data pattern, and the filter rule is configured to filter network traffic having domain names including the common data pattern of the set of blocklist entries to be filtered.

8. The method of claim 1, wherein deploying the one or more filters to the network device comprises: generating a reconfiguration message, the reconfiguration message configured to cause the network device to implement the filter rule in response to receiving the reconfiguration message; and transmitting the reconfiguration message to the network device.
9. The method of claim 1, wherein the network device is one of a domain name system server, a router, a switch, a firewall, and an intrusion prevention system.

10. A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for implementing filters within a network, the method comprising: generating a filter from blocklist data, the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein the common network traffic attributes of each of the blocklist entries includes at least a portion of an Internet Protocol (IP) address, and wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network traffic attributes, wherein each of the one or more sets includes blocklist entries sharing at least one common network traffic attribute such that the IP addresses of the blocklist entries in each of the one or more sets have a common IP address data pattern; and for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one common network traffic attribute of the set to be filtered, wherein the filter rule is configured to filter network traffic having the common IP address data pattern of the set of blocklist entries to be filtered; and deploying the filter to a network device by implementing the filter rule at the network device.

11. The non-transient computer readable storage medium of claim 10, wherein: the network traffic attributes of each of the blocklist entries include at least a portion of a domain name, grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries such that the portions of the domain names of the blocklist entries in each of the one or more sets have a common data pattern, and the filter rule is configured to filter network traffic having domain names including the common data pattern of the set of blocklist entries to be filtered.

12. The non-transient computer readable storage medium of claim 10, wherein the one or more filters are Bloom filters generated from the blocklist data.

13. The non-transient computer readable storage medium of claim 10, wherein deploying the filter to the network device includes implementing the filter as a hardware filter of the network device and the instructions to further causing the processor to transmit at least a portion of the set of blocklist entries to be filtered to the network device for implementation in a software filter of the network device.

14. A system configured for implementing filters within computer networks, the system comprising: one or more hardware processors; and a memory storing machine-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to: obtain blocklist data including a plurality of blocklist entries for a network, each of the plurality of blocklist entries including one or more network traffic attributes, wherein the network traffic attributes of each of the plurality of blocklist entries include at least a portion of one of a source address or a destination address, the one of the source address or the destination address being an Internet Protocol (IP) address; generate a filter based on a common network traffic attribute shared between at least two of the plurality of blocklist entries such that the IP addresses of the at least two of the plurality of blocklist entries have a common IP address data pattern, wherein the filter is configured to filter network traffic having the common IP address data pattern of the set of blocklist entries to be filtered; and deploy the filter to a network device within the network.

15. The system of claim 13, wherein the common network traffic attribute includes at least a portion of a domain name.

16. The system of claim 13, wherein the machine-readable instructions cause the one or more hardware processors to: deploy the filter to the network device for implementation as a hardware filter; and provide at least a portion of the blocklist data to the network device for implementation as a software filter of the network device.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aaron et al. US Publication No. 2006/0047634.

Regarding claim 1, Aaron et al. disclose “a method of implementing filters within a network” (by providing methodology for filtering information at a data network based on filter rules associated with consumer processing devices--See Title), the method comprising: “generating a filter from blocklist data (data network filters the information by classifying portions of the information among a plurality of information types), the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network traffic attributes, wherein each of the one or more sets includes blocklist entries having at least one common network traffic attribute” (See Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types, and by selectively modifying the information to generate at least a portion the filtered information based on the classification of the portions and the filter rules associated with the addressed consumer processing device. The information may be classified as containing at least text, graphics, video, audio, animation, and/or a combination thereof. The information may be modified to generate at least a portion of the filtered information by replacing a classified portion of the information with a representative marker. The marker may be indicative of whether the replaced portion of the information contains at least text, graphics, video, audio, animation, and/or a combination thereof, and/or it may be indicative of the size and/or play time of the replaced portion of the information); “and “for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one common network traffic attribute of the set to be filtered; and deploying the filter to a network device by implementing the filter rule at the network device” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 3, Aaron et al. disclose “wherein the network traffic attributes of each of the plurality of blocklist entries include at least a portion of one of a source address or a destination address” (Paragraphs 0031-0033 describing network traffic attributes including address uniquely identify a network modem (e.g., cable modem and/or digital subscriber line modem), wireless router (e.g., WLAN router), Network Interface Card (NIC) in a PC or laptop or other computing device, and/or cellular equipment that serve as the network interface 126). 

As per claim 4, Aaron et al. disclose “wherein generating the filter rule comprises generating a data pattern common to each blocklist entry of the set of blocklist entries to be filtered” (Paragraph 0038 describing content analysis module 218 may evaluate the numbers to identify predefined numbers or patterns of numbers, to identify number formats, such as currency notations, scientific notations, and/or unit notations (e.g., metric), and/or to identify a proportional amount of numbers relative to words).

As per claim 5, Aaron et al. disclose “wherein deploying the filter to the network device comprises implementing the filter rule in hardware of the network device” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 6, Aaron et al. disclose “transmitting at least a portion of the set of blocklist entries corresponding to the set of blocklist entries to be filtered to the network device” (Paragraph 0008 describing the information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device); for implementation in a software filter of the network device” (Paragraph 0021).

As per claim 7, Aaron et al. disclose “wherein the network device is a component of a Domain Name System (DNS)” (Figures 3-4; Paragraphs 16-17, 24, 27, 32, 39, 44, and 53-54).

As per claim 8, Aaron et al. disclose “wherein: the network traffic attributes of each of the blocklist entries include at least a portion of a domain name” (Figures 3-4; Paragraphs 16-17, 24, 27, 32, 39, 44, 53-54), grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries (Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types) such that the portions of the domain names of the blocklist entries in each of the one or more sets have a common data pattern (Paragraph 0038 describing content analysis module 218 may evaluate the numbers to identify predefined numbers or patterns of numbers, to identify number formats, such as currency notations, scientific notations, and/or unit notations (e.g., metric), and/or to identify a proportional amount of numbers relative to words), and the filter rule is configured to filter network traffic having domain names including the common data pattern of the set of blocklist entries to be filtered” (Paragraph 0005 describing information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is communicated from the data network to the addressed consumer processing device. The information sources may be, for example, information servers that are communicatively connected to the data network).
As per claim 9, Aaron et al. disclose “wherein deploying the one or more filters to the network device comprises: generating a reconfiguration message, the reconfiguration message configured to cause the network device to implement the filter rule in response to receiving the reconfiguration message; and transmitting the reconfiguration message to the network device” (Paragraphs 0006, 0007, 0014, 0024, 0025, 0028, 0029, 0040).

As per claim 10, Aaron et al. disclose “wherein the network device is one of a domain name system server, a router, a switch, a firewall, and an intrusion prevention system” (Figures 3-4; Paragraphs 16-17, 24, 27, 32, 39, 44, and 53-54).

Regarding claim 11, Aaron et al. disclose “a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for implementing filters within a network” (by providing methodology for filtering information at a data network based on filter rules associated with consumer processing devices--See Title), the method comprising: “generating a filter from blocklist data (data network filters the information by classifying portions of the information among a plurality of information types), the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network traffic attributes, wherein each of the one or more sets includes blocklist entries sharing at least one common network traffic attribute” (See Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types, and by selectively modifying the information to generate at least a portion the filtered information based on the classification of the portions and the filter rules associated with the addressed consumer processing device. The information may be classified as containing at least text, graphics, video, audio, animation, and/or a combination thereof. The information may be modified to generate at least a portion of the filtered information by replacing a classified portion of the information with a representative marker. The marker may be indicative of whether the replaced portion of the information contains at least text, graphics, video, audio, animation, and/or a combination thereof, and/or it may be indicative of the size and/or play time of the replaced portion of the information); and “for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one common network traffic attribute of the set to be filtered; and deploying the filter to a network device by implementing the filter rule at the network device.” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 12, Aaron et al. disclose “wherein: the network traffic attributes of each of the blocklist entries includes at least a portion of a domain name” (Paragraph 0025 describing communication protocol, the Internet Protocol (EP) suite, and/or an optical communication protocol), “grouping the plurality of blocklist entries into one or more sets comprises grouping the plurality of blocklist entries such that the portions of the domain names of the blocklist entries in each of the one or more sets have a common data pattern, and the filter rule is configured to filter network traffic having domain names including the common data pattern of the set of blocklist entries to be filtered.” (Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 14, Aaron et al. disclose “wherein deploying the filter to the network device includes implementing the filter as a hardware filter of the network device” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device); “the instructions to further causing the processor to transmit at least a portion of the set of blocklist entries to be filtered to the network device for implementation in a software filter of the network device” (Paragraph 0008  describing the information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device; Paragraph 0021).

Regarding claim 15, Aaron et al. disclose “a system configured for implementing filters within computer networks” (by providing methodology for filtering information at a data network based on filter rules associated with consumer processing devices--See Title), the system comprising: “one or more hardware processors; and a memory storing machine-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to: obtain blocklist data (data network filters the information by classifying portions of the information among a plurality of information types) including a plurality of blocklist entries for a network, each of the plurality of blocklist entries including one or more network traffic attributes” (See Paragraph 0008 describing data network filters the information by classifying portions of the information among a plurality of information types, and by selectively modifying the information to generate at least a portion the filtered information based on the classification of the portions and the filter rules associated with the addressed consumer processing device. The information may be classified as containing at least text, graphics, video, audio, animation, and/or a combination thereof. The information may be modified to generate at least a portion of the filtered information by replacing a classified portion of the information with a representative marker. The marker may be indicative of whether the replaced portion of the information contains at least text, graphics, video, audio, animation, and/or a combination thereof, and/or it may be indicative of the size and/or play time of the replaced portion of the information); and “generate a filter based on a common network traffic attribute shared between at least two of the plurality of blocklist entries; and deploy the filter to a network device within the network” (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

As per claim 17, Aaron et al. disclose “wherein the common network traffic attribute includes at least a portion of one of a source address and a destination address of network traffic” (Paragraphs 0031-0033 describing network traffic attributes including address uniquely identify a network modem (e.g., cable modem and/or digital subscriber line modem), wireless router (e.g., WLAN router), Network Interface Card (NIC) in a PC or laptop or other computing device, and/or cellular equipment that serve as the network interface 126). 

As per claim 18, Aaron et al. disclose “deploy the filter to the network device for implementation as a hardware filter” and “provide at least a portion of the blocklist data to the network device for implementation as a software filter of the network device”
 (See Paragraph 0008; Abstract describing Information that is being communicated from information sources, such as servers, through a data network to consumer processing devices is filtered by the data network. Filter rules are associated with the consumer processing devices. Information is received at the data network from at least one of the information sources that is addressed to one of the consumer processing devices. The information is filtered at the data network based on the filter rules associated with the addressed consumer processing device to generate filtered information. The filtered information is then communicated from the data network to the addressed consumer processing device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron et al. US Publication No. 2006/0047634 in view of McKenna et al. US Patent No. 9,634,902.

Regarding claim 2, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1 above. It is noted however, Aaron et al. did not specifically detail the aspects of “wherein the filter is a Bloom filter generated from the blocklist data” as recited in the instant claim 2. On the other hand, McKenna et al. achieved the aforementioned claimed features by providing methodology for identifying network devices having specified traits using a multi-level hierarchical data structure. Bloom filters representing traits of network devices are received and their bit vectors are decomposed into successive bytes (See McKenna et al. Abstract). In particular, McKenna et al. disclose “filter is a Bloom filter generated from the blocklist data” through a methodology wherein device information crawler 114 crawls network 130 to collect device traits of network devices (step 610). Bloom filter utilities 116 receives the device traits from device information crawler 114 and creates a Bloom filter for each network device, based on the device traits (step 612). Bloom filter utilities 116 inserts a reference to each network device in a Bloom filter index on datastore 128, based on the Bloom filters (step 614). Bloom filter utilities 116 may also receive a request to identify network devices having a specified set of traits (step 616). Bloom filter utilities 116 creates a target Bloom filter based on the specified traits (step 618). Bloom filter utilities 116 identifies network devices in the Bloom filter index that match the target Bloom filter and returns a list of the matching devices (step 620) (See McKenna et al. Figure 6; Col. 11, lines 24-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the methodology for filtering information at a data network based on filter rules associated with consumer processing devices of Aaron et al. by incorporating the bloom filter mechanism of McKenna et al. because that would have enhanced the versatility of Aaron et al. by allowing it to efficiently locate, or discover, devices connected within the network. Thus, providing an efficient, faster than linear, mechanism for indexing Bloom filters.

Regarding claim 13, most of the limitations of this claim have been noted in the rejection of claim 11. Applicant’s attention is directed to the rejection of claim 11 above. It is noted however, Aaron et al. did not specifically detail the aspects of “wherein the one or more filters are Bloom filters generated from the blocklist data” as recited in the instant claim 13. On the other hand, McKenna et al. achieved the aforementioned claimed features by providing methodology for identifying network devices having specified traits using a multi-level hierarchical data structure. Bloom filters representing traits of network devices are received and their bit vectors are decomposed into successive bytes (See McKenna et al. Abstract). In particular, McKenna et al. disclose “filter is a Bloom filter generated from the blocklist data” through a methodology wherein device information crawler 114 crawls network 130 to collect device traits of network devices (step 610). Bloom filter utilities 116 receives the device traits from device information crawler 114 and creates a Bloom filter for each network device, based on the device traits (step 612). Bloom filter utilities 116 inserts a reference to each network device in a Bloom filter index on datastore 128, based on the Bloom filters (step 614). Bloom filter utilities 116 also receive a request to identify network devices having a specified set of traits (step 616). Bloom filter utilities 116 creates a target Bloom filter based on the specified traits (step 618). Bloom filter utilities 116 identifies network devices in the Bloom filter index that match the target Bloom filter and returns a list of the matching devices (step 620) (See McKenna et al. Figure 6; Col. 11, lines 24-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the methodology for filtering information at a data network based on filter rules associated with consumer processing devices of Aaron et al. by incorporating the bloom filter mechanism of McKenna et al. because that would have enhanced the versatility of Aaron et al. by allowing it to efficiently locate, or discover, devices connected within the network. Thus, providing an efficient, faster than linear, mechanism for indexing Bloom filters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
October 20, 2022